EXHIBIT The portion of this Exhibit 10.10 marked “*****” has been omitted and confidentially filed with the Securities and Exchange Commission pursuant to Rule 24b-2 promulgated under the Securities Exchange Act of 1934, as amended. Date: August 24, 2007 “GRAND WINNER” ADDENDUM NO. ONE TO MEMORANDUM OF AGREEMENT DATED AUGUST 24, 2007 BETWEEN DYNAMIC ACTOR SHIPPING SA, as guaranteed by CIDO SHIPPING (HK) CO., LTD. AND WATERMAN STEAMSHIP CORPORATION, as guaranteed by INTERNATIONAL SHIPHOLDING CORPORATION With reference to the above captioned Memorandum of Agreement (MOA), it is this day mutually confirmed and agreed between DYNAMIC ACTOR SHIPPING SA, as guaranteed by CIDO SHIPPING (HK) CO., LTD. (the "SELLERS") and WATERMAN STEAMSHIP CORPORATION, as guaranteed by INTERNATIONAL SHIPHOLDING CORPORATION (the "BUYERS"), that: 1. With reference to Box 11 of the above captioned MOA, the Vessel Price is *****. 2. The sale and purchase commission payable by Sellers to ***** in the sum of ***** will be paid by way of adding to the agreed daily Time Charter Hire. Settlement of such commission will be made in a manner as agreed between Buyers and *****. All other terms and conditions of the above captioned MOA remain unchanged. 3. Sellers: DYNAMIC ACTOR SHIPPING SA as guaranteed by CIDO SHIPPING (HK) CO., LTD. By:H MATSUO Title:ATTORNEY-IN-FACT Buyers: WATERMAN STEAMSHIP CORPORATION as guaranteed by INTERNATIONAL SHIPHOLDING CORPORATION By:Niels M. Johnsen Title:
